Title: Pennsylvania Assembly: Orders Concerning Provisions, 2 April 1755
From: Pennsylvania Assembly
To: 


[April 2, 1755]
Resolved, That the Sum of Fifteen Thousand Pounds be now given to the King’s Use; Five Thousand Pounds thereof to repay the Money borrowed for victualling the King’s Troops in Virginia; and that Isaac Norris, Evan Morgan, Joseph Fox, and Benjamin Franklin, Members of this House, and Reese Meredith, John Mifflin, and Samuel Smith, Gentlemen, be a Committee to lay out the remaining Ten Thousand Pounds in purchasing and transporting Provisions, now requested by the Government of the Massachusetts-Bay, to victual the Forces about to march for securing his Majesty’s Territories.
Ordered, That the said Committee draw Bills, or Orders, on the Treasurer and Trustees of the General Loan-Office, for the said Fifteen Thousand Pounds; and that the Bills, or Orders, so drawn by the Committee, be made payable to the Bearer after Twelve Months, with Interest at Five per Cent. per Annum, until paid.
Ordered, That the Treasurer and Collectors of the Excise do readily receive the Bills, or Orders, of the said Committee, in all Payments for Excise, or in Exchange for any Publick Money in their Hands, and allow the Interest due thereon at the Time of Tender, whether before or after the Expiration of the Twelve Months.
Ordered, That the Trustees of the General Loan-Office do readily receive the Bills, or Orders, of the said Committee, in Discharge of any principal Sums or Interest due to that Office; and allow the Interest due on such Bills, or Orders, at the Time of Payment, whether before or after the Expiration of the Twelve Months.
Ordered, That the Treasurer urge the Collectors of the Excise to more Diligence and Punctuality in collecting and Paying the same; and that he remove such as continue negligent or delinquent.
Ordered, That the Trustees of the General Loan-Office use the utmost of their Care and Diligence to collect the outstanding Quota’s and Interest now due to the said Office, that the Money may be in Readiness to discharge the Bills, or Orders, drawn on them, when tendered for Payment.
Ordered, That the Trustees of the General Loan-Office, Treasurer and Collectors of the Excise, do, when they receive any of the aforesaid Bills, or Orders, for the Publick, endorse, on the Back thereof, the Time of receiving the same, and the Interest by them allowed thereon.
